Citation Nr: 1004289	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a temporary total evaluation beyond May 
31, 2008, for convalescence for status post surgical 
enucleation of the left eye.

2.  Entitlement to a temporary total evaluation for 
convalescence for service-connected total occlusion of the 
right carotid artery.

3.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a left carotid artery blockage.

4.  Entitlement to an increased disability rating for 
service-connected total occlusion of the right carotid 
artery, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1997, May 2008, and 
October 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 1999, a hearing was held before a hearing officer in 
Wichita, Kansas.  In November 2000, the Veteran presented 
testimony at a personal hearing conducted in Washington, 
D.C. before the undersigned Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant 
to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  During both hearings, the Veteran's testimony 
addressed the matter of entitlement to compensation for a 
left carotid artery blockage under the provisions of 
38 U.S.C.A. § 1151.  Transcripts of these hearings are in 
the Veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed below, the issue of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU) is referred to the RO for 
development.  

The issues of entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for a left carotid artery 
blockage and entitlement to an increased disability rating 
for service-connected total occlusion of the right carotid 
artery, currently rated as 10 percent disabling, are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.

Do to the complex nature of the procedural history in this 
case, the Board will outline below how the matters on appeal 
arrived before the Board.  


FINDINGS OF FACT

1.  Status post surgical enucleation of the left eye did not 
necessitate convalescence beyond May 31, 2008.

2.  The April 1, 2008, surgery for the total occlusion of 
the right carotid artery did not result in severe 
postoperative residuals or otherwise necessitate 
convalescence for one month or more.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total convalescent rating 
beyond May 31, 2008, for status post surgical enucleation of 
the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R §§ 3.159, 4.30 (2009).

2.  The criteria for a temporary total convalescent rating 
based on surgery for service-connected total occlusion of 
the right carotid artery have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 4.30 (2009).




PROCEDURAL HISTORY

The Board will address how the matter of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for a 
left carotid artery blockage is currently on appeal and why 
the Board will not be addressing the Veteran's claims of 
clear and unmistakable error (CUE) with regard to the April 
2007 Board decision.  In June 1997, the Veteran filed a 
claim under the provisions of 38 U.S.C.A. § 1151 for 
negligent treatment by a VA medical center (VAMC) for artery 
blockage.  Although the Veteran stated that it was 
particularly his right artery that was blocked, he mentioned 
both his right and left arteries in his claim.  In essence, 
the Veteran contended that if he had received proper 
treatment from the VAMC, his right artery would not have 
been totally blocked and his left artery would have been 
less blocked.  A December 1997 rating decision denied 
compensation under 38 U.S.C.A. § 1151 for artery blockage.  
Both the right and left carotid arteries were discussed.  
The Veteran appealed this decision and in June 1999 and 
November 2000, hearings were held on this matter.  The 
Veteran discussed both his left and right carotid artery 
blockages during the hearings.  In January 2001, the issue 
was phrased generally as entitlement to VA disability 
compensation for carotid artery occlusion pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In the body of the 
remand, both the Veteran's right and left carotid artery 
blockages were discussed.  Thus, the Board concludes that 
claims for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for both the left and right carotid arteries were 
claimed by the Veteran and addressed by both the RO and the 
Board.  Consequently, both the right and left carotid artery 
claims were in appellate status as of the date of the 
January 2001 Board remand.  

Thereafter, in the Veteran's representative's June 2003 
brief to the Board, the issue was rephrased as entitlement 
to compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for total occlusion of right carotid artery.  In the 
July 2003 remand, the Board phrased the issue as did the 
Veteran's representative in the June 2003 brief.  It appears 
that in the following Board remands and supplemental 
statements of the case (SSOCs), the issue was rephrased to 
include only the right carotid artery.

In a July 2005 statement, the Veteran asserted that the 
total occlusion had severely affected his lifestyle and 
employment.  Further, he indicated that he was informed that 
he had such a severe blockage that he should curtail his 
activities to the point that he had to give up his business.  
The Veteran also mentioned that he had ischemia, a right eye 
condition, amaurosis fugax, and ocular hypertension.  He 
asked for consideration of the referenced disabilities and 
subsequent unemployment as the result of lack of proper 
medical treatment by VA doctors.  

However, despite the rephrasing the of the matter by the 
Veteran's representative, the RO, and the Board, it does not 
appear that the Veteran formally withdrew the matter of the 
left carotid artery blockage.  In an October 2005 statement, 
the Veteran mentioned that his right side was 100 percent 
blocked and his left side was 60 percent blocked.  Thus, it 
appears that the issue of the left carotid artery blockage 
remained pending.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for total occlusion of the right carotid 
artery was granted in an April 2007 Board decision and was 
implemented in a May 2007 rating decision, which assigned a 
rating of 10 percent disabling effective June 24, 1997.  In 
May 2007, the Veteran filed a claim for CUE with the 
adjudication of his 38 U.S.C.A. § 1151 claim.  He asserted 
that he appealed both the blockages of his right and left 
carotid arteries and that the issue of individual 
unemployability was not addressed.  The Veteran's 
representative clarified in the August 2009 brief that the 
Board did not address the claim for a left carotid artery 
blockage under 38 U.S.C.A. § 1151 and entitlement to TDIU in 
the April 2007 Board decision.  The representative also 
claimed that the Board failed to refer the claim for an 
extraschedular rating as required under 38 C.F.R. 
§ 3.321(b)(1) because the Veteran's disability is 
exceptional.  The Board will address each of the Veteran's 
contentions in turn.

Beginning with the claim for CUE based on the failure of the 
Board to address the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left carotid artery blockage, 
the Board finds that a claim for CUE is not the appropriate 
avenue to address this matter.  Motions to revise a Board 
decision on grounds of CUE can be made on decisions on 
issues which the Board has made a final decision.  38 C.F.R. 
§§ 20.1400, 20.1401(a).  As noted above, the Board did not 
make a final decision on the issue of the left carotid 
artery blockage.  However, as reflected above, the Board has 
concluded that the matter of left carotid artery blockage 
was appealed by the Veteran in the course of the appeal of 
the December 1997 rating decision and has not been withdrawn 
by the Veteran and, consequently, it remains pending.  
Accordingly, the issue is properly addressed as entitlement 
to compensation under the provisions of 38 U.S.C. § 1151 for 
a left carotid artery blockage as opposed to a motion for 
CUE.  The appellant is in no way disadvantaged by this 
action of the Board.

Regarding the claim for TDIU, the Board finds that the 
Veteran raised a claim for TDIU in a July 2005 statement.  
The Board will not address here the Veteran and his 
representative's contention that the claim for TDIU was 
raised earlier as part of the November 1998 notice of 
disagreement (NOD) with the December 1997 rating decision.  
As the matter of TDIU has never been addressed by the RO or 
the Board, it cannot be addressed as a motion for CUE.  
Rather, the Veteran appears to assert that he cannot work 
due to service-connected disabilities as well as 
disabilities for which he is seeking service connection.  
Thus, the Board does not yet have jurisdiction of this 
matter and, consequently, the appropriate avenue to address 
the claim for TDIU is referral to the RO for consideration 
in the first instance.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009); VAOPGCPREC 6-96 (August 16, 1996).

Turning to the Veteran's representative's contention that 
the claim for total occlusion of the right carotid artery 
should have been referred for extraschedular compensation 
under 38 C.F.R. § 3.321(b)(1), the Board notes that the 
proper avenue to address this contention is not with a CUE 
motion.  In the April 2007 Board decision, entitlement to 
compensation for a total occlusion of the right carotid 
artery was granted and was subsequently implemented in the 
May 2007 rating decision with an assigned 10 percent rating.  
As the issue of the assigned rating for the total occlusion 
of the right carotid artery was not before the Board in the 
April 2007 decision, it cannot be the subject of a motion 
for CUE with that decision.  Further, the Board notes that a 
failure in the duty to assist cannot be grounds for CUE.  
38 C.F.R. § 20.1403(d)(2).  Nevertheless, as the issue of 
entitlement to an increased disability rating for service-
connected total occlusion of the right carotid artery, 
currently rated as 10 percent disabling, is on appeal, the 
issue of referral for extraschedular consideration is best 
addressed in the course of that claim.  Accordingly, the 
Board will not address the Veteran's claims for CUE with the 
April 2007 Board decision and the matters on appeal have 
been rephrased as reflected above.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, 
if applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied 
by letters sent to the Veteran in April and July 2008 with 
regard to his claims for temporary total evaluations for the 
removal of his left eye and for treatment for his total 
occlusion of the right carotid artery.  The letters 
addressed all of the notice elements and were sent prior to 
the initial unfavorable decisions by the AOJ in May and 
October 2008, respectively.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at 
every stage of this case with regard to the claims for 
temporary total ratings.  All available and identified VA 
and private medical records pertinent to the claims are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  

The Board observes that the Veteran was not afforded a VA 
examination in connection with his claim for an extension of 
a temporary total evaluation beyond May 31, 2008, for his 
left eye enucleation.  However, the Board finds that a VA 
examination is unnecessary to decide the claim because such 
an examination would not provide any more information than 
is already associated with the claims file.  In this regard, 
the Board notes that a current examination would have no 
bearing on the issue of an extension of a total temporary 
evaluation because the issue revolves around the months 
surrounding May 31, 2008.  Further, the Board finds that 
there is already adequate evidence to evaluate the state of 
the Veteran's disorder for the period in question.  
Therefore, a current VA examination afforded after the 
pertinent time period would have no probative value in this 
case.

The Veteran underwent a VA examination for his right carotid 
artery in June 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination is adequate for purposes of deciding 
the issue of the temporary total rating.  The examination 
addressed the relevant issues, i.e. the residuals of the 
right carotid artery surgery and the effects on the 
Veteran's daily activities.  Thus, there is adequate medical 
evidence of record to make a determination in this case with 
regard to the matter of a temporary total rating.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion concerning 
the issue of a temporary total rating for total occlusion of 
the right carotid artery has been met.  38 C.F.R. 
§ 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs, which informed them of the laws and regulations 
relevant to his claims for temporary total ratings.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

A total disability evaluation will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in:  (1) surgery necessitating at least one month 
of convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30.

When VA assigns a temporary total rating, such will be 
followed by appropriate schedular evaluations.  A reduction 
in the total rating will not be subject to the notice and 
procedural requirements of 38 C.F.R. § 3.105(e).  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating.  38 C.F.R. 
§ 4.30.  Additionally, extensions of the temporary total 
rating are authorized when supported by the record in 
increments of one, two, or three months beyond the initial 
three months granted.  38 C.F.R. § 4.30(b)(1).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 
1994), defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Id., citing Webster's Medical Desk Dictionary 606 (1986).  
In other words, the purpose of a temporary total evaluation, 
pursuant to 38 C.F.R. § 4.30, is to aid the appellant during 
the immediate post-surgical period when he or she may have 
incompletely healed wounds or may be wheelchair-bound, or 
when there may be similar circumstances indicative of 
transient incapacitation associated with recuperation from 
the immediate effects of an operation.  The Court has also 
held that notations in the medical record as to the 
appellant's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. 
App. 291, 296-97 (1995); Felden at 430.

1.  Entitlement to a temporary total evaluation beyond May 
31, 2008, for convalescence for status post surgical 
enucleation of the left eye.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a temporary total evaluation 
beyond May 31, 2008, for status post surgical enucleation of 
the left eye.  

Private treatment records from G.V.G. reflected that the 
Veteran had his left eye removed on April 8, 2008.  April 
2008 VA treatment entries reflected that the Veteran had 
various medications to take for his eyes.  In an April 29, 
2008, VA treatment entry, the Veteran reported that his 
vision in his right eye is now clearer because he is not 
seeing shadows from his left side.  He also stated that he 
no longer had pain in the left eye, but a little pain from 
the surgery but not too much.  

The May 2008 rating decision assigned a 100 percent rating 
effective April 8, 2008, to May 31, 2008, to allow for a one 
month period of convalescence.  A 40 percent rating was 
assigned effective June 1, 2008.  In July 2008, the Veteran 
disagreed with the period of convalescence assigned and 
asserted that it could take two months before he could be 
fitted for a new left eye and longer for the adjustment.  He 
also noted that he had to go to the doctor every six months.  
In an April 2008 statement, the Veteran clarified that he 
was not seeking benefits under 38 C.F.R. § 4.29, only 
38 C.F.R. § 4.30.  

As reflected above, the medical evidence of record does not 
support an extension beyond May 31, 2008.  The Veteran's 
status post surgical enucleation (left eye removal) has not 
been shown to involve incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, the 
necessity for house confinement, the necessity for continued 
use of a wheelchair or crutches, or immobilization by cast, 
without surgery, of one major joint.  Further, there is no 
indication that the Veteran had not returned to a normal 
state or was otherwise incapacitated in association with 
recuperation from the immediate effects of his operation.  
On the contrary, by the end of April 2008, the Veteran by 
his own admission related that his vision in his right eye 
is now clearer.

In summary, although the Board acknowledges the Veteran's 
contention that it would take at least two months for him to 
heal and adjust to the new eye, there is no medical evidence 
suggesting that the Veteran meets any of the criteria that 
would entitle him to an additional month or months of a 
temporary total convalescent rating pursuant to 38 C.F.R. § 
4.30.  The Veteran presented no persuasive evidence that he 
was still healing a month after the removal of his left eye.  
Therefore, the Board finds that the preponderance of the 
evidence is against an extension of a temporary total 
evaluation for convalescence beyond May 31, 2008.

2.  Entitlement to a temporary total evaluation for 
convalescence for service-connected total occlusion of the 
right carotid artery.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a temporary total evaluation for 
convalescence for service-connected total occlusion of the 
right carotid artery.  

As an initial matter, the Board notes that the issue being 
decided, i.e., entitlement to a period of convalescence, is 
separate and distinct from the issue of entitlement to an 
increased disability rating for service-connected total 
occlusion of the right carotid artery, currently rated as 10 
percent disabling, which is being remanded for additional 
development.

On April 1, 2008, the Veteran underwent an exclusion of 
occluded right internal carotid with right external carotid 
endarterectomy and Dacron patch angioplasty performed by 
private Dr. A.D.A.  He was discharged the following day on 
April 2, 2008.  The hospital course indicated that the 
Veteran's procedure went well.  Overnight the Veteran was 
without major complaints and his pain was well controlled.  
He ambulated without difficulty.  The Veteran was deemed 
sterile for discharge home.  The Veteran was to follow up 
with Dr. A.D.A. in two weeks.  The Veteran was to resume his 
medications and had no diet or physical limitations.  An 
April 2, 2008, letter from Dr. A.D.A. to Dr. S.A.M. noted 
that the Veteran underwent an uneventful right external 
carotid endarterectomy for a high grade symptomatic stenosis 
adjacent to a total occlusion of his internal carotid.  The 
Veteran was dismissed the following day and had no 
restrictions.  He was to be seen in a couple of weeks for 
follow up.  

During the June 2008 VA examination, the Veteran was noted 
to have post operative symptoms of numbness of the right 
neck, dysphagia due to dryness of the mouth, hurting with 
chewing and stretching of the right neck, and he had to 
drink fluids with solid foods.  There was loss of sensation 
to the right neck.  Importantly, the examiner determined 
that exercise or exertion was not precluded and there were 
no effects on his daily activities due to his right carotid 
artery.

The October 2008 rating decision denied a temporary total 
evaluation because the evidence did not show a one month 
period of convalescence.  In October 2008, the Veteran 
disagreed with the denial of convalescence and asserted that 
it could take six months before he completely healed.  

As reflected above, the medical evidence of record does not 
support a temporary total rating.  The Veteran's total 
occlusion of the right carotid artery has not been shown to 
involve incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, the necessity for 
house confinement, the necessity for continued use of a 
wheelchair or crutches, or immobilization by cast, without 
surgery, of one major joint.  The June 2008 VA examiner 
indicated that the scar at the right neck was compatible to 
right CA endarterectomy.  Further, there is no indication 
that the Veteran had not returned to a normal state, 
considering the nature of his condition, or was otherwise 
incapacitated in association with recuperation from the 
immediate effects of his operation.  On the contrary, after 
his release from the hospital, he had no diet or physical 
restrictions and there were no effects on his daily 
activities or exercise two months after the surgery.

In summary, although the Board acknowledges the Veteran's 
contention that it would take at least six months for him to 
heal, there is no medical evidence suggesting that the 
Veteran meets any of the criteria that would entitle him to 
a temporary total convalescence rating pursuant to 38 C.F.R. 
§ 4.30.  The Veteran presented no evidence that he had 
severe postoperative residuals following his surgery or 
required convalescence.  Therefore, the Board finds that the 
preponderance of the evidence is against the assignment of a 
temporary total evaluation for convalescence.


ORDER

Entitlement to a temporary total evaluation beyond May 31, 
2008, for convalescence for status post surgical enucleation 
of the left eye is denied.

Entitlement to a temporary total evaluation for 
convalescence for service-connected total occlusion of the 
right carotid artery is denied.


REMAND

1.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a left carotid artery blockage.

In summary, the Veteran asserts that VA failed to take 
preventative measures between 1991 and 1996 which, had the 
same been carried out, would have prevented the increased 
blockage in his left carotid artery.  In addition, he 
contends that, although he was advised by VA that he would 
be scheduled to see a pertinent medical specialist in 
connection with his arteries, no appointment with a 
specialist was ever arranged.  The pertinent medical 
evidence of record is summarized as follows.

A private record from Dr. C.A.L. dated in September 1991 
revealed that there was approximately 30 percent stenosis at 
the carotid bulb on the left carotid.  The VA medical 
records reflected that a May 1994 carotid Doppler report did 
not show significant plaque in the left internal carotid or 
common carotid.  A September 1995 carotid Doppler comparing 
the May 1994 report indicated stenosis of 50-60 percent in 
the left at the origin of the internal carotid artery.  The 
examiner concluded that in retrospect, the findings were the 
same as the May 1994 study.  A September 1995 notation 
stated "f/u dopplers, ordered 9/11, should he be fixed?  
Asymptomatic but good candidate, no insurance."  On 
September 20, 1995, VA Dr. A.M.E. advised the Veteran via 
letter that he had a fairly large amount of blockage and 
that she would like to get another opinion regarding whether 
it would be a good idea to have further treatment.  She 
informed the Veteran that she would arrange to have him see 
a neurologist, Dr. M.  There are no records from Dr. M in 
the claims file.

In March 1996, the left carotid artery had a blockage of 60 
percent.  A March 20, 1996, letter from private Dr. A.D.A. 
to VA Dr. A.M.E. noted that the September 1995 carotid 
ultrasound showed 50-60 percent stenosis on the left side.  
Dr. A.D.A. stated that he would consider left carotid 
endarterectomy if the Veteran became symptomatic referable 
to either cerebral hemisphere or if the lesion progressed to 
greater than 70 percent stenosis.  In the meantime, he was 
to take one tablet of aspirin daily and have ultrasounds 
every six months.  An April 1996 VA carotid Doppler showed 
no changes since the September 1995 study. 

Thereafter, the left carotid artery was assessed as having 
blockages ranging from 50-90 percent in VA and private 
treatment entries.  In particular, an October 2003 VA 
treatment entry showed that the left carotid artery had 65 
percent stenosis.  

In May 2005, a VA cardiologist addressed the matter of the 
right carotid artery.  In the course of rendering his 
opinions regarding the right carotid artery, the examiner 
noted that follow-up appointments on behalf of the Veteran 
after May 1994 when the right carotid artery was found to be 
totally occluded, were of no significant value other than to 
carefully watch the left internal carotid artery.  The 
examiner agreed with Dr. A.D.A. that when the left internal 
carotid artery reached 70 percent stenosis, it should be 
endarterectomized.  

In an October 2005 statement and in a December 2006 VA Form 
646, the Veteran appears to contend that he has a right eye 
condition, muscle weakness, dizziness, hearing loss, 
unsteady gait, memory loss, amaurosis fugax, ischemia, and 
fainting spells as a result of his right and left artery 
blockages.  A May 2006 VA eye examination and a private 
opinion from Dr. P.J.J. addressed the impact of the 
Veteran's right carotid artery blockage on his alleged 
complications.  Dr. P.J.J. opined that at least part of the 
reason behind the Veteran's blurry vision is his carotid 
artery occlusions.  It is not clear if he was referring to 
both the left and right artery.  

During a June 2006 VA examination, the ultrasound indicated 
that the Veteran's left artery had 65-70 percent stenosis.  
A May 2009 private ultrasound by Dr. A.D.A. reflected 
stenosis on the left of 60-65 percent.  

Due to the complexity of the Veteran's claim, the suggestion 
of an association between blurry vision and the left carotid 
artery blockage, and the passage of time since the alleged 
lack of treatment from 1991 to 1996, the Board finds that a 
remand for a VA examination with opinion is necessary.  

Additionally, as reflected above, this matter was filed in 
June 1997 and is on appeal from a December 1997 rating 
decision.  As the claim was filed before October 1, 1997, 
the provisions of 38 U.S.C.A. § 1151 in effect prior to the 
date of the revision are for application.  Although the 
Veteran was given notice with regard to VA's duty to notify 
and assist in connection with his claim for a total 
occlusion of the right carotid artery in October 2005, he 
was not given notice with regard to the claim for a left 
carotid artery.  Further, he has not received notice of the 
effective date and rating schedule as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, he should be provided with such on remand.  

2.  Entitlement to an increased disability rating for 
service-connected total occlusion of the right carotid 
artery, currently rated as 10 percent disabling.

Service-connected total occlusion of the right carotid 
artery is currently rated by analogy to Diagnostic Code 7015 
as 10 percent disabling.  Diagnostic Code 7015, 
atrioventricular block, provides for a 30 percent rating 
when a workload of greater than 5 METS but not greater than 
7 METS results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or x-ray.  The Board 
notes that 38 C.F.R. § 4.100(a) provides that for 
disabilities rated under 38 C.F.R. § 4.104, Diagnostic Code 
7105, it must be ascertained whether cardiac hypertrophy or 
dilation is present and whether there is a need for 
continuous medication.  Further, 38 C.F.R. § 4.100(b) 
provides that MET testing is required in all cases except 
when there is a medical contraindication, when the left 
ventricular ejection fraction has been measured as 50 
percent or less, or when chronic congestive heart failure is 
present or there has been more than one episode of 
congestive heart failure within the past year.  

After reviewing the most recent June 2008 VA examination for 
total occlusion of the right carotid artery, the Board finds 
that it is inadequate upon which to base a determination 
with regard to the matter of an increased rating.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board notes that it does not appear that it was 
ascertained whether cardiac hypertrophy or dilation was 
present or whether there is a need for continuous 
medication.  Further, no MET or ejection fraction to assess 
the level of left ventricular dysfunction testing was 
undertaken and there is no indication that such could not be 
performed.  Accordingly, a remand is necessary to afford the 
Veteran an adequate VA examination.  

Moreover, as discussed above, the Veteran and his 
representative contend that referral for extraschedular 
consideration is necessary under 38 C.F.R. § 3.321(b)(1).  
The Board will refer this matter for consideration by the RO 
in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should provide the Veteran 
with proper notice regarding his claim for 
entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for left 
carotid artery blockage.  It should be 
noted that the version of 38 U.S.C.A. 
§ 1151 in effect prior to the regulation 
change in October 1997 is for application.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the left 
carotid artery blockage for the purpose of 
determining whether additional disability 
resulted from VA doctors failing to take 
preventive measures to avoid the left 
carotid artery from becoming increasingly 
blocked.  In this regard, the examiner 
should review the entire claims file, 
including, but not limited to, the expert 
medical opinion from May 2005 and Dr. 
P.J.J.'s November 2006 opinion.  

Specifically, the examiner should answer 
the following questions:

a.  Is a 50-60 percent left carotid artery 
blockage considered an additional 
disability, given that the condition may 
have been prevented with proper medical 
treatment and care?

b.  Does the Veteran have additional 
disability, including, but not limited to, 
disabilities characterized by right eye 
problems, muscle weakness, dizziness, 
hearing loss, unsteady gait, memory loss, 
amaurosis fugax, ischemia, and fainting 
spells, that could have been prevented if 
VA doctors had not allowed the left 
carotid artery to become 50-60 percent 
blocked?

c.  If a VA doctor neglected to schedule a 
follow-up appointment on behalf of the 
Veteran at the time his left carotid 
artery was noted to be 50-60 percent 
blocked in 1995, and the Veteran was not 
informed of the blockage until 1996, is it 
at least as likely as not (50 percent or 
greater likelihood) that additional 
disability resulted as a result of no 
intervention during the first year after 
the left carotid artery was noted to be 
50-60 percent blocked?  

All findings must be reported in detail.  
The examiner must be provided with the 
Veteran's claims folder for review of 
pertinent documents therein in conjunction 
with the examination, and the examination 
report must reflect that such a review was 
undertaken.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
total occlusion of the right carotid 
artery.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected total 
occlusion of the right carotid artery.  
The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's total occlusion of the right 
carotid artery under the applicable rating 
criteria.  The examiner should also 
comment as to the impact of the disability 
on the Veteran's daily activities and his 
ability to maintain employment.  

Specifically, whether cardiac hypertrophy 
or dilation is present; whether there is a 
need for continuous medication; the 
workload in METs and whether it results in 
dyspnea, fatigue, angina, dizziness, or 
syncope; left ventricular dysfunction with 
ejection fraction; and frequency of 
congestive heart failure, if found, should 
be ascertained.  If MET or ejection 
fraction testing cannot or should not be 
undertaken, the examiner should indicate 
that such could or should not be performed 
and the reasons why.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), the 
claims file must be made available to the 
examiner for review of pertinent documents 
therein.  A notation to the effect that 
this record review took place should be 
included in the examination report.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the expanded 
record.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In 
particular, the claim for entitlement to 
compensation under the provisions of 
38 U.S.C. § 1151 for left carotid artery 
blockage should be addressed under the 
provisions of 38 U.S.C.A. § 1151 in effect 
prior to the regulation change in October 
1997.  Additionally, when addressing the 
claim for entitlement to an increased 
disability rating for service-connected 
total occlusion of the right carotid 
artery, currently rated as 10 percent 
disabling, the AMC/RO should consider the 
Veteran's request for extraschedular 
consideration under the provisions of 
38 C.F.R. § 3.321(b)(1).  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


